/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2015

                                      No. 04-14-00811-CV

                        Randy COLEMAN and Jim Coleman Company,
                                    Appellants

                                                 v.

                                          Ralph DEAN,
                                            Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 11-04-49987-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       The reporter’s record was originally due to be filed in this appeal on December 22, 2014.
On December 23, the court reporter responsible for preparing the record, Ms. Sylvia Diane
Trevino, filed a notification of late record requesting a thirty-day extension to file the record.
The request was granted, and the deadline for filing the record was extended to January 21, 2015.
The record was not filed by the extended deadline.

        It is therefore ORDERED that Ms. Trevino file the reporter’s record in this appeal no
later than February 11, 2015. Because “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court
is directed to serve a copy of this order on the Honorable Richard C. Terrell, Judge of the 79th
Judicial District Court.

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court